Title: From John Adams to Stephen Higginson, 21 September 1789
From: Adams, John
To: Higginson, Stephen



Sir
New York Septr 21, 1789

Your favor of August 10th was duly received and immediately communicated with several other letters on the same subject to the President. His determination which will be made on the best principles and from the purest motives, as well as the most universal information, for he receives letters and makes inquiries from all quarters, we shall soon know. Altho’ it is not probable to me that Mr Lowell will be the judge, yet if it should be otherwise, I apprehend your fears of an appointment to the place of Chief Justice of the State are not founded—Mr Hancock is not of a character strong enough to venture on such a nomination and his Council would not consent to the appointment, if he did. It would have an happy effect if all the judges of the national Supreme Court, would be taken from the chief parties of the several states. The Superiority of the national government would in this way be decidedly acknowledged. All the judges of the states would look up to the national bench as their ultimate object.—As there is great danger of collisions between the national and state judiciaries if the state judges are men possessed of larger portions of the people’s confidence than the national Judges, the latter will become unpopular. This however is a subject which cannot be very accurately assurtained. It is easy to determine who a C Justice is. But not so easy to say who has most of the public confidence. The morals of the nation and perfection of the constitution; The national character, public credit, private confidence, public liberty, private property: every thing that is sacred, precious or dear, depends so much upon these judges, that the President will choose I presume with caution. In Massachusetts happily there are several among whom he cannot make a wrong choice. The majority of the Senators and representatives from that State have recommended Lowell.—
Your "Ideas of revenue and commerce" I should be glad to receive, as well as any other information relative to the affairs of This Nation, whose welfare is near my heart, Tho’ it is not probable it will ever be in my power to do it much service. My own opinions of what is necessary to be done, to secure the liberty, and promote the prosperity of this Country if not singular, have too small a number of supporters to be of much use: May heaven grant that tragedies and calamities may not in time convince Americans, when it is too late, that they have missed the tide in the affairs of men. Democratical powers equally with Aristocratical powers pushed to extremeties, necessarily produce a feudal system. This Country has already been very over the brink within a short space of seeing hostile armies commanded by factious leaders encamped on every great mountain and defended by a Barons castle. And if more pains and care than any disposition for has yet appeared are not taken to limit and adjust our national government, to raise it decidedly above the state government, and to prevent collisions of sovereignties, we may yet be not so far removed from a scene of feudal anarchy as we imagine. Thus you see I begin to be a croaker, though the character is not natural to me.

J. Adams